 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANDREW MAROWITZ,                                 Case No. 1:16-cv-01892-DAD-BAM
12                      Plaintiff,                    ORDER SETTING STATUS
                                                      CONFERENCE
13          v.
14   SARAH WILLIAMS, et al.,
15                      Defendants.
16

17          On April 29, 2021, the Court held a telephonic conference to address scheduling of this

18   action. Plaintiff Andrew Marowitz telephonically appeared in pro se. Counsel Steven Crass

19   telephonically appeared on behalf of Defendants Sarah Williams and the Mariposa County

20   Planning Department. No appearance by the State of California or the Attorney General of the

21   State of California.

22          In advance of the conference, Plaintiff and Defendants Williams and the Mariposa County

23   Planning Department filed status reports. (Docs. 50, 52.) According to Defendants’ report, they

24   intend to file a motion to dismiss based on claim preclusion and therefore request a stay of

25   discovery until after the Court’s ruling on any motion to dismiss. (Doc. 50 at 5.) According to

26   Plaintiff’s report, he intends to file a motion seeking leave to amend the Second Amended

27   Complaint. (Doc. 52 at 4.)

28   ///
                                                      1
 1          During the conference, the Court and parties discussed the anticipated motions and the

 2   request for a stay of discovery. Defendants will file their motion to dismiss based on claim

 3   preclusion as soon as possible. As ordered at the conference, and for good cause, including the

 4   interests of party and judicial economy, discovery is stayed in this action pending resolution of

 5   the anticipated motion to dismiss and, as appropriate and necessary, any motion brought by

 6   Plaintiff seeking leave to amend the complaint. A further telephonic status conference is set for

 7   August 19, 2021, at 9:30 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A.

 8   McAuliffe. The parties shall appear at the conference by telephone with each party using the

 9   following dial-in number and access code: dial-in number 1-877-411-9748; access code

10   3219139.

11
     IT IS SO ORDERED.
12

13      Dated:     April 29, 2021                             /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
